Exhibit 10.184

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

AMENDMENT TO NOTICE OF ELECTION REGARDING

PAYMENT OF DIRECTOR’S FEES FOR CALENDAR YEAR 2008

 

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, Oklahoma 74135

Attention: Brian K. Franklin

 

Dear Mr. Franklin:

 

I am making the following elections for director fees earned by me during the
year 2008 for Board and Committee meeting fees, retainer fees, and Restricted
Stock that may be earned by me during the year. This election shall expire at
December 31, 2008.

 

Election for Payment of Meeting Fees (Check One)

 

                

I hereby elect to have my meeting fees paid in cash with such fees being paid by
DTAG on a quarterly basis.

 

                  

I hereby elect to have my meeting fees paid in DTAG Shares of Stock with no
deferral and such DTAG Shares of Stock being issued to me on a yearly basis.

 

        X          

I hereby elect to have my meeting fees paid in DTAG Shares of Stock to be
deferred and I hereby elect to defer all of such fees (payment of same being
described below).

 

Election for Payment of Board and Committee Chair Retainers (Check one)

 

                

I hereby elect to have my board and committee chair retainer fees paid in cash
with such fees being paid by DTAG on a quarterly basis.

 

                  

I hereby elect to have the payment of my board and committee chair retainers be
in DTAG Shares of Stock with no deferral and such DTAG Shares of Stock being
issued to me on a yearly basis

 

        X          

I hereby elect to have the payment of my board and committee chair retainers in
DTAG Shares of Stock and hereby elect to defer all of such fees (payment of same
being described below).

 

Election for Payment of Restricted Stock (Check one)

 

                 

I hereby elect to have restricted stock earned during the year paid to me in
cash based on the value of DTAG stock on the date it is vested.

 

                  

I hereby elect to have restricted stock earned during the year paid to me in
DTAG Shares of Stock at the end of the year in which it is vested.

 

        X        

I hereby elect to have restricted stock earned during the year paid to me in
DTAG Shares of Stock to be deferred and I hereby elect to defer all of such
stock (payment of same being described below).

 

1



Payment of Deferred Fees

 

Payment of Deferred Fees shall commence on (check or complete one):

 

       X      

Separation of service from the DTAG Board of Directors.

 

                

On the date I have written to the left.

 

 

Method of Payment:

 

 

   X   

Lump sum or

 

 

___

Installment over period of _____years (up to 10)

 

Frequency of installments: (select one)

 

 

Annually

o

 

Quarterly

o

 

However, if an unpaid balance exists at the time of my death, such balance shall
be paid in one lump sum to my designated beneficiary(ies) (as set forth on my
existing Beneficiary Designation form) on or about the 15th day of the calendar
month immediately following the month in which DTAG is advised of my death.

 

The term “Deferred Fees” as used herein shall mean that amount reflected from
time to time in my DTAG account which shall include: (a) the DTAG Shares of
Stock which I have elected herein to defer and which amount shall be credited
with dividends paid on such DTAG shares as and when paid, and (b) interest at
the rate then being used as the prime rate by New York money center banks on any
cash dividends credited to my account.

 

Very truly yours,

 

 

/s/ Richard W. Neu

Richard W. Neu

 

Date: __December 26, 2007__________________

 

2

 

 